 

RELEASE AND COVENANTS AGREEMENT

 

                      THIS RELEASE AND COVENANTS AGREEMENT (this "Agreement"),
is made as of the 7th day of August, 2001, by and between AMERICAN CAPITAL
STRATEGIES, LTD., a Delaware corporation with its principal place of business at
2 Bethesda Metro Center, 14th Floor, Bethesda, Maryland 20014 (the
"Corporation"), and DAVID J. GLADSTONE, an individual residing at 1161 Crest
Lane, McLean, Virginia 22101 ("Gladstone").

 

W I T N E S S E T H:

 

                      WHEREAS, the parties hereto are parties to a certain
Second Amended and Restated Employment Agreement dated as of August 6, 1999 (the
“Employment Agreement”); and

 

                      WHEREAS, as of even date herewith, the Corporation and
Gladstone are entering into the Amended and Restated Split Dollar Agreement with
the David J. Gladstone Irrevocable Insurance Trust, Lorna Gladstone, Trustee
(the "Amended Split Dollar Agreement"), and the obligations of Gladstone set
forth below, including certain covenants concerning confidential information,
competition and solicitation of employees, are important considerations for the
Corporation's agreement to provide benefits to Gladstone under the Amended Split
Dollar Agreement.

 

                      NOW, THEREFORE, in consideration of the foregoing and of
the mutual agreements and covenants herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 


1.     FINAL BONUS; TERMINATION OF EMPLOYMENT AGREEMENT.  THE CORPORATION HAS
PAID TO GLADSTONE AN AMOUNT EQUAL TO HIS BONUS FOR THE SECOND QUARTER OF 2001,
IN THE AMOUNT OF $54,744.54.  IN ADDITION, AT SUCH TIME IN 2002 AS THE
CORPORATION PAYS BONUSES TO SENIOR EXECUTIVES OF THE CORPORATION, GLADSTONE
SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT EQUAL TO THE RESULT OF
SUBTRACTING FROM (A) THE RESULT OF MULTIPLYING HIS BASE SALARY ACTUALLY EARNED
IN 2001 UNDER THE EMPLOYMENT AGREEMENT BY TWO (2) BY THE AVERAGE BONUS RATIO (AS
DEFINED HEREIN), THE AMOUNT OF (B) BONUS PAYMENTS ACTUALLY RECEIVED BY GLADSTONE
IN 2001 INCLUDING THE AMOUNT OF $54,744.54 PAID IN ACCORDANCE WITH THE PRECEDING
SENTENCE.  THE "AVERAGE BONUS RATIO" SHALL BE EQUAL TO THE ARITHMETIC AVERAGE OF
THE BONUS RATIOS FOR EACH OF THE EMPLOYEES OF THE CORPORATION.  THE BONUS RATIO
FOR EACH SUCH EMPLOYEE SHALL EQUAL THE EMPLOYEE'S ACTUAL BONUS FOR 2001 DIVIDED
BY THE EMPLOYEE'S BASE SALARY FOR 2001 AND FURTHER DIVIDED BY THE MAXIMUM BONUS
PERCENTAGE THAT SUCH EMPLOYEE WAS ELIGIBLE TO RECEIVE AS APPROVED BY THE
COMPENSATION COMMITTEE OF THE CORPORATION'S BOARD OF DIRECTORS ON FEBRUARY 5,
2001 (OR AS SUBSEQUENTLY REVISED) (EXPRESSED AS A DECIMAL EQUIVALENT). THE
CORPORATION WILL PAY GLADSTONE THE BUSINESS EXPENSES HE INCURRED ON BEHALF OF
THE CORPORATION UPON SUBMISSION TO THE CORPORATION. THE PARTIES HERETO AGREE
THAT THE EMPLOYMENT AGREEMENT SHALL BE DEEMED TO BE TERMINATED AS OF THE DATE
HEREOF AND THE PARTIES RELEASED FROM THEIR RESPECTIVE OBLIGATIONS THEREUNDER.



2.     MUTUAL­ RELEASE.

                      (a)  Gladstone, on his own behalf and on behalf of his
heirs, representatives and assigns, hereby waives, releases, and forever and
irrevocably discharges the Corporation, and its agents, attorneys, officers,
directors, employees, successors and assigns (collectively, the “Corporation
Released Parties”) from any and all obligations, debts, demands, claims and
liabilities of every kind and nature, either in law or in equity, that Gladstone
may now have, may in the future have or may ever have had, against the
Corporation Released Parties arising in any manner from or in any manner
related, directly or indirectly, to Gladstone’s service or employment as a
director, officer and/or an employee of the Corporation including, without
limitation, the circumstances relating to the termination thereof; excepting
only the continuing obligations of the Corporation resulting from the provisions
of the Option Exercise Agreement entered into by and among the parties hereto
bearing the date of August 6, 1999, this Agreement and the Amended Split Dollar
Agreement (collectively, the "Surviving Agreements").

 

                      (b)  The Corporation, on its own behalf and on behalf of
its successors and assigns, hereby waives, releases, and forever and irrevocably
discharges Gladstone, and his agents, attorneys, heirs, representatives and
assigns (collectively, the “Gladstone Released Parties”) from any and all
obligations, debts, demands, claims and liabilities of every kind and nature,
either in law or in equity, that the Corporation may now have, may in the future
have or may ever have had against the Gladstone Released Parties arising in any
manner from or in any manner related to, directly or indirectly, Gladstone’s
service or employment as a director, officer and/or an employee of the
Corporation including, without limitation, the circumstances relating to the
termination thereof; excepting only the continuing obligations of Gladstone
resulting from the provisions of the Surviving Agreements.



3.     COVENANTS OF GLADSTONE


                (A)  CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:

 

                "Board of Directors" shall mean the Board of Directors of the
Corporation.

 

                "Confidential Information" shall mean information concerning the
business activities and plan for business activities of the Corporation, its
affiliates and its portfolio companies (including, without limitation, methods,
procedures, practices, products, files, documents, computer programs, customer
lists and requirements, financial data, and costs and billing practices).

 

                "Person" shall mean and include an individual, a partnership, a
joint venture, a corporation, a trust and an unincorporated organization.


                (B)           CONFIDENTIAL INFORMATION


(I)            GLADSTONE RECOGNIZES THAT THE SERVICES TO BE PERFORMED BY HIM FOR
THE CORPORATION WERE SPECIAL, UNIQUE, AND EXTRAORDINARY AND THAT, BY REASON OF
HIS EMPLOYMENT WITH THE CORPORATION, HE HAS ACQUIRED CONFIDENTIAL INFORMATION
CONCERNING THE OPERATION OF THE CORPORATION, THE USE OR DISCLOSURE OF WHICH
WOULD CAUSE THE CORPORATION SUBSTANTIAL LOSS AND DAMAGES THAT COULD NOT BE
READILY CALCULATED AND FOR WHICH NO REMEDY AT LAW WOULD BE ADEQUATE. 
ACCORDINGLY, GLADSTONE AGREES THAT HE WILL NOT (DIRECTLY OR INDIRECTLY) AT ANY
TIME, (I) KNOWINGLY USE FOR AN IMPROPER PERSONAL BENEFIT OR FOR THE BENEFIT OF
ANOTHER PERSON WITH WHOM GLADSTONE IS AFFILIATED ANY CONFIDENTIAL INFORMATION
THAT HE MAY LEARN OR HAS LEARNED BY REASON OF HIS EMPLOYMENT WITH THE
CORPORATION OR (II) DISCLOSE ANY SUCH CONFIDENTIAL INFORMATION TO ANY PERSON
EXCEPT (A) AS REQUIRED BY APPLICABLE LAW, (B) IN CONNECTION WITH THE ENFORCEMENT
OF HIS RIGHTS UNDER THIS AGREEMENT, (C) IN CONNECTION WITH ANY DISAGREEMENT,
DISPUTE OR LITIGATION (PENDING OR THREATENED) BETWEEN GLADSTONE AND THE
CORPORATION OR (D) WITH THE PRIOR WRITTEN CONSENT OF THE BOARD OF DIRECTORS.  AS
USED HEREIN, "CONFIDENTIAL INFORMATION" INCLUDES INFORMATION WITH RESPECT TO
SUBJECT INVESTMENTS; PROVIDED, HOWEVER, THAT SUCH TERM, SHALL NOT INCLUDE ANY
INFORMATION THAT (X) IS OR BECOMES GENERALLY KNOWN OR AVAILABLE OTHER THAN AS A
RESULT OF A DISCLOSURE BY GLADSTONE,  (Y) IS OR BECOMES KNOWN OR AVAILABLE TO
GLADSTONE ON A NON–CONFIDENTIAL BASIS FROM A SOURCE  (OTHER THAN THE
CORPORATION) THAT, TO GLADSTONE'S KNOWLEDGE, IS NOT PROHIBITED FROM DISCLOSING
SUCH INFORMATION TO GLADSTONE BY A LEGAL, CONTRACTUAL, FIDUCIARY OR OTHER
OBLIGATION TO THE CORPORATION OR (Z) WITH REGARD TO SUBJECT INVESTMENTS, IS OR
BECOMES KNOWN OR AVAILABLE TO GLADSTONE OTHER THAN BY OR THROUGH THE
CORPORATION.



(II)           GLADSTONE CONFIRMS THAT ALL CONFIDENTIAL INFORMATION IS THE
EXCLUSIVE PROPERTY OF THE CORPORATION.  ALL BUSINESS RECORDS, PAPERS AND
DOCUMENTS KEPT OR MADE BY GLADSTONE WHILE EMPLOYED BY THE CORPORATION RELATING
TO THE BUSINESS OF THE CORPORATION SHALL BE AND REMAIN THE PROPERTY OF THE
CORPORATION AT ALL TIMES.  UPON THE REQUEST OF THE CORPORATION AT ANY TIME,
GLADSTONE SHALL PROMPTLY DELIVER TO THE CORPORATION, AND SHALL RETAIN NO COPIES
OF, ANY WRITTEN MATERIALS, RECORDS AND DOCUMENTS MADE BY GLADSTONE OR COMING
INTO HIS POSSESSION WHILE EMPLOYED BY THE CORPORATION CONCERNING THE BUSINESS OR
AFFAIRS OF THE CORPORATION OTHER THAN PERSONAL MATERIALS, RECORDS, DOCUMENTS
(INCLUDING NOTES AND CORRESPONDENCE) OF GLADSTONE NOT CONTAINING PROPRIETARY
INFORMATION RELATING TO SUCH BUSINESS OR AFFAIRS, AND BOARD MATERIALS PREVIOUSLY
PROVIDED TO GLADSTONE IN CONNECTION WITH HIS ROLE AS A MEMBER OF THE
CORPORATION'S BOARD OF DIRECTORS.  NOTWITHSTANDING THE FOREGOING, GLADSTONE
SHALL BE PERMITTED TO RETAIN COPIES OF, OR HAVE ACCESS TO, ALL SUCH MATERIALS,
RECORDS AND DOCUMENTS RELATING TO ANY DISAGREEMENT, DISPUTE OR LITIGATION
(PENDING OR THREATENED) BETWEEN GLADSTONE AND THE CORPORATION.  IN ADDITION,
GLADSTONE SHALL BE ENTITLED TO RETAIN A COPY OF THE CORPORATION'S OUTLOOK
DATABASE AS SUCH EXISTS ON OR PRIOR TO THE DATE OF THE AGREEMENT.



                (C)           COVENANT NOT TO COMPETE OR SOLICIT


(I)            FOR SO LONG AS THE AMENDED SPLIT DOLLAR AGREEMENT SHALL REMAIN IN
EFFECT (THE "RESTRICTED PERIOD"), GLADSTONE, UNLESS HE RECEIVES THE PRIOR
WRITTEN CONSENT OF THE BOARD OF DIRECTORS, SHALL NOT OWN AN INTEREST IN, MANAGE,
OPERATE, JOIN, CONTROL, LEND MONEY OR RENDER FINANCIAL OR OTHER ASSISTANCE TO OR
PARTICIPATE IN OR BE CONNECTED WITH, AS AN OFFICER, EMPLOYEE, PARTNER,
STOCKHOLDER, CONSULTANT OR OTHERWISE, ANY PERSON (EACH, A “SUBJECT PERSON”)
(I) THAT COMPETES WITH THE CORPORATION OR ANY WHOLLY–OWNED SUBSIDIARY OF THE
CORPORATION IN INVESTING OR CONSULTING WITH SMALL OR MEDIUM SIZED BUSINESSES IN
THE UNITED STATES WITH REGARD TO CHANGE IN CONTROL TRANSACTIONS, A RESULT OF
WHICH IS AN EMPLOYEE STOCK OWNERSHIP PLAN THAT OWNS MORE THAN 15% OF THE SUBJECT
BUSINESS OR (II) THAT SOLICITS, FOR THE PURPOSE OF PROVIDING DEBT OR EQUITY
FINANCING, OR PROVIDES DEBT OR EQUITY FINANCING TO ANY PERSON (EACH, A "SUBJECT
INVESTMENT") (A) WHO IS LISTED ON APPENDIX A HERETO, (B) TO WHOM THE CORPORATION
OR A WHOLLY–OWNED SUBSIDIARY OF THE CORPORATION IS CURRENTLY A LENDER OR IN
WHICH THE CORPORATION OR A SUBSIDIARY OF THE CORPORATION IS CURRENTLY AN
INVESTOR OTHER THAN AS A RESULT OF  THE OWNERSHIP OF PUBLICLY–TRADED SECURITIES
(INCLUDING WITHOUT LIMITATION THOSE PROSPECTIVE PORTFOLIO COMPANIES LISTED IN
THE FINAL PROSPECTUS FOR GLADSTONE CAPITAL CORPORATION) OR (C) WHERE THE
GLADSTONE FIRST LEARNED OF A LENDING OR INVESTING OPPORTUNITY WITH REGARD TO
SUCH PERSON FROM OR THROUGH THE CORPORATION OTHER THAN PURSUANT TO THE STRATEGIC
RELATIONSHIP AGREEMENT.  THE BOARD OF DIRECTORS SHALL NOT UNREASONABLY WITHHOLD
ITS CONSENT TO A TRANSACTION WHEREBY A SUBJECT PERSON WOULD PURCHASE A
CONTROLLING INTEREST IN A SUBJECT INVESTMENT.


(III)          GLADSTONE HAS CAREFULLY READ AND CONSIDERED THE PROVISIONS OF
THIS PARAGRAPH 3(C) AND, HAVING DONE SO, AGREES THAT THE RESTRICTIONS SET FORTH
IN THIS PARAGRAPH 3(C) (INCLUDING THE RESTRICTED PERIOD, SCOPE OF ACTIVITY TO BE
RESTRAINED AND THE GEOGRAPHICAL SCOPE) ARE FAIR AND REASONABLE AND ARE
REASONABLY REQUIRED FOR THE PROTECTION OF THE INTERESTS OF THE CORPORATION, ITS
OFFICERS, DIRECTORS, EMPLOYEES, CREDITORS AND SHAREHOLDERS.  GLADSTONE
UNDERSTANDS THAT THE RESTRICTIONS CONTAINED IN THIS PARAGRAPH 3(C) MAY LIMIT HIS
ABILITY TO ENGAGE IN A BUSINESS SIMILAR TO THE CORPORATION'S BUSINESS, BUT
ACKNOWLEDGES THAT HE WILL RECEIVE SUFFICIENTLY HIGH REMUNERATION AND OTHER
BENEFITS FROM THE CORPORATION HEREUNDER TO JUSTIFY SUCH RESTRICTIONS.


(IV)          DURING THE RESTRICTED PERIOD, GLADSTONE SHALL NOT, WHETHER FOR HIS
OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER PERSON (EXCLUDING THE CORPORATION),
INTENTIONALLY (I) SOLICIT, ENDEAVOR TO ENTICE OR INDUCE ANY EMPLOYEE OF THE
CORPORATION TO TERMINATE HIS EMPLOYMENT WITH THE CORPORATION OR ACCEPT
EMPLOYMENT WITH ANYONE ELSE OR (II) INTERFERE IN A SIMILAR MANNER WITH THE
BUSINESS OF THE CORPORATION, EXCEPT FOR THOSE EMPLOYEES WHO THE CORPORATION AND
GLADSTONE AGREE ARE EXEMPT FROM THE APPLICABILITY OF THIS PARAGRAPH AT THE TIME
OF HIRING.



(V)           IN THE EVENT THAT ANY PROVISION OF THIS PARAGRAPH 3(C) RELATING TO
THE RESTRICTED PERIOD OR THE AREAS OF RESTRICTION SHALL BE DECLARED BY A COURT
OF COMPETENT JURISDICTION TO EXCEED THE MAXIMUM TIME PERIOD OR AREAS SUCH COURT
DEEMS REASONABLE AND ENFORCEABLE, THE RESTRICTED PERIOD OR AREAS OF RESTRICTION
DEEMED REASONABLE AND ENFORCEABLE BY THE COURT SHALL BECOME AND THEREAFTER BE
THE MAXIMUM TIME PERIOD AND/OR AREAS.


                (D)           STOCK OWNERSHIP. GLADSTONE AGREES THAT FROM THE
DATE HEREOF THROUGH 180 DAYS FOLLOWING THE DATE HEREOF, HE WILL NOT SELL, SIGN,
CONVEY, PLEDGE OR OTHERWISE DISPOSE OF 150,000 SHARES OF CORPORATION COMMON
STOCK, $0.01 PAR VALUE (“ACAS COMMON STOCK”) THAT HE OWNS.  GLADSTONE SHALL BE
FREE TO SELL ANY SHARES OF ACAS COMMON STOCK THAT HE OWNS IN EXCESS OF SUCH
150,000 SHARES, PROVIDED THAT THE PROCEEDS OF SUCH SALES, NET OF REASONABLE AND
ACTUAL SELLING EXPENSES, ARE USED FIRST TO REPAY ANY LOANS FROM ACAS USED TO
PURCHASE SUCH SHARES OF ACAS COMMON STOCK.


                (E)           INJUNCTIVE RELIEF.  GLADSTONE ACKNOWLEDGES THAT A
BREACH OF ANY OF THE COVENANTS CONTAINED IN THIS ARTICLE 5 MAY RESULT IN
MATERIAL IRREPARABLE INJURY TO THE CORPORATION FOR WHICH THERE IS NO ADEQUATE
REMEDY AT LAW, THAT IT WILL NOT BE POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES
PRECISELY AND THAT, IN THE EVENT OF SUCH A BREACH, ANY PAYMENTS REMAINING UNDER
THE TERMS OF THIS AGREEMENT SHALL CEASE AND THE CORPORATION SHALL BE ENTITLED TO
OBTAIN A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY OR PERMANENT INJUNCTION
RESTRAINING GLADSTONE FROM ENGAGING IN ACTIVITIES PROHIBITED BY THIS ARTICLE 5
OR SUCH OTHER RELIEF AS MAY REQUIRED TO SPECIFICALLY ENFORCE ANY OF THE
COVENANTS CONTAINED IN THIS ARTICLE 5. GLADSTONE AGREES TO AND HEREBY DOES
SUBMIT TO IN PERSONAM JURISDICTION BEFORE EACH AND EVERY SUCH COURT FOR THAT
PURPOSE.

 

                (f)  Early Termination.  At the option of Gladstone on thirty
(30) days advance written notice to the Corporation, Gladstone may terminate the
Restricted Period.  Such a termination shall not affect any of the rights or
obligations of the parties hereunder that are not specifically limited in their
duration to the Restricted Period.



4.     MISCELLANEOUS. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN
THE PARTIES HERETO WITH REGARD TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR NEGOTIATIONS, REPRESENTATIONS AND AGREEMENTS, EITHER WRITTEN OR ORAL,
BETWEEN THEM EXCEPT FOR THE SURVIVING AGREEMENTS.  THERE ARE NO CONDITIONS,
AGREEMENTS, OR REPRESENTATIONS BETWEEN THE PARTIES EXCEPT THOSE EXPRESSED
HEREIN.  THIS AGREEMENT MAY BE ALTERED, MODIFIED, AMENDED, OR REPEALED ONLY BY A
DULY EXECUTED WRITTEN INSTRUMENT SIGNED BY THE PARTIES HERETO.  THIS AGREEMENT
SHALL BE GOVERNED BY THE LAW OF THE STATE OF MARYLAND, WITHOUT GIVING EFFECT TO
THE CONFLICTS OF LAWS PROVISIONS THEREOF.  EACH PARTY BINDS HIMSELF OR ITSELF
AND HIS OR ITS HEIRS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS IN RESPECT
TO ALL COVENANTS AND AGREEMENTS CONTAINED HEREIN.  EXCEPT AS SPECIFICALLY
CONTEMPLATED HEREIN, NOTHING HEREIN SHALL BE CONSTRUED AS GIVING ANY RIGHT OR
BENEFIT HEREUNDER TO ANYONE OTHER THAN THE PARTIES HERETO.  ANY NOTICES PROVIDED
FOR HEREIN SHALL BE DELIVERED IN WRITING ADDRESSED TO THE PARTIES AT THE
ADDRESSES FIRST SET FORTH ABOVE (AND, IN THE CASE OF THE CORPORATION ATTENTION:
COMPLIANCE OFFICER) AND SENT BY HAND DELIVERY, OVERNIGHT PARCEL EXPRESS SERVICE
PROVIDED BY A RECOGNIZED NATIONAL CARRIER OR BY CERTIFIED UNITED STATES FIRST
CLASS MAIL, RETURN RECEIPT REQUESTED.


                      IN WITNESS WHEREOF, the parties have executed this
Agreement under seal as of the date first hereinabove written.

 

 

WITNESS:

 

GLADSTONE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Seal)

 

 

David J. Gladstone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICAN CAPITAL STRATEGIES, LTD.,

 

 

 

A Delaware Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

(Seal)

 

 

 

Name:

 

 

 

 

 

Title

 

 

 


APPENDIX A

CERTAIN SUBJECT INVESTMENTS

 

 

 

US Investigations Services, Inc.

 

Arrow Shirt Company

 

Gans Tire, Inc.

 

National Forge Co.

 

Those entities listed below from the Company deal stream report dated August 6,
2001:

 

Belle

Looks

Cherry

Jersey

Pump

Globe

Chill

Video

Bus

Rack & Roll

Plastic Cart

Heavy Lifting - 164

Liquid-244

Tiger

Attach

Aeolus

Coin

Stainless

Circuit

EODT

Wall Industries

Medsource Technologies

Questron

Plastics

Oil

Matco

Dead Meat

Bueller

Sassy

FPD Acquisition

Clipper

Infusion Therapy Co.

Tech Law

Delta Engineering

Almost Dying

Transformer Deal

Helicopter Components 2

Sun Plus

Princess

Air Rage

Greasy

Public to Private

Avis

Paper Distributor

Mastercraft

Greasy

Animal Nutrition

Cow Hide

Protector

Scary

Singer

Aluminum

Bottle

Wire Rope

Fypon Ltd.

Ceco Environmental

Insulated

Wood

Pet

Plastic

Window

Cable

Telephone

Chick Packaging

AT Plastics

Photoelectronics

 